United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0370
Issued: March 5, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On December 4, 2017 appellant filed a timely appeal from a June 8, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 18-0370.1
Appellant has two accepted claims which have been consolidated. In a case adjudicated
by OWCP under File No. xxxxxx935, it accepted a March 26, 2001 occupational disease claim
(Form CA-2) for neck and right shoulder sprains, brachial plexus lesions, right carpal tunnel
syndrome, and other congenital anomalies of muscle, tendon, fascia, and connective tissue on the
right. OWCP also accepted a 2006 occupational disease claim, adjudicated under OWCP File No.
xxxxxx300, for brachial neuritis or radiculitis and left carpal tunnel syndrome. These claims have
been administratively combined with OWCP File No. xxxxxx935 serving as the master file.

1

The Board notes that appellant submitted evidence with her appeal to the Board. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP
at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

By decisions dated March 21, 2006 and July 1, 2009, OWCP determined that appellant’s
actual earnings as a modified mail processing clerk fairly and reasonably represented her wageearning capacity. It found that appellant had a zero loss of wage-earning capacity.2
Under OWCP File No. xxxxxx935, beginning in September 2016, appellant filed claims
for compensation (Form CA-7) for wage loss beginning March 12, 2016 and continuing. In merit
decisions dated November 9, 2016 and June 8, 2017, OWCP denied appellant’s claims for
disability compensation.3
The Board has duly reviewed the matter and finds that the case is not in posture for
decision.
Appellant’s submission of claims for compensation for disability beginning March 12,
2016 and continuing indicates that she believed the accepted conditions had materially worsened
such that she could no longer work. The claim should therefore be regarded as a request for
modification of the July 1, 2009 loss of wage-earning capacity (LWEC) determination. The Board
has held that, when an LWEC determination has been issued and appellant submits evidence with
respect to disability for work, OWCP must evaluate the evidence to determine if modification of
the LWEC determination is warranted.4 OWCP procedures specifically provide that if a formal
LWEC decision has been issued and the claimant subsequently alleges a worsening of the accepted
condition or conditions, such claim should be processed in accordance with procedures for
modifying a formal LWEC decision.5 In this case, in its June 8, 2017 decision, OWCP adjudicated
appellant’s claims for disability without any reference to the LWEC determination.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
The Board finds that OWCP should have determined whether appellant had established
that the March 21, 2006 LWEC determination should be modified based on a worsening of the
2

In a decision dated June 22, 2011, OWCP found that appellant had established that the loss of wage-earning
capacity (LWEC) determination should be modified during the time period April 14 through June 3, 2011.
3

Appellant also filed a recurrence claim (Form CA-2a) alleging a recurrence of disability on March 12, 2016 under
File No. xxxxxx300. By decision dated December 20, 2016, OWCP denied this recurrence claim. On February 15,
2017 OWCP denied appellant’s request for a hearing from the December 20, 2016 decision. Appellant did not file an
appeal with the Board from either decision.
4

E.H., Docket No. 17-0963 (issued August 24, 2018).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions,
Criteria for Modification, Chapter 2.1501.3.a.2 (June 2013).
6

B.C., Docket No. 18-0407 (issued September 17, 2018).

7

Id.

2

accepted conditions.8 The Board will therefore remand the case to OWCP for proper adjudication,
to be followed by issuance of a de novo decision to preserve appellant’s appeal rights.9
IT IS HEREBY ORDERED THAT the June 8, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

See H.J., Docket No. 16-1573 (issued September 5, 2017).

9

Id.

3

